   8:20-cr-00162-RFR-SMB Doc # 40 Filed: 10/08/20 Page 1 of 1 - Page ID # 77




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                 8:20CR162
                                           )
      vs.                                  )
                                           )
LEAH HALLSTROM,                            )                  ORDER
ADAM ROSS,                                 )
                                           )
                   Defendants.


       This matter is before the court on the defendant Leah Hallstrom’s unopposed
Motion to Continue Trial [39]. Counsel needs additional time to work out a resolution
short of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [39] is granted, as follows:

      1.     The jury trial, for both defendants, now set for November 2, 2020 is
             continued to January 25, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and January 25, 2021, shall be deemed
             excludable time in any computation of time under the requirement of the
             Speedy Trial Act. Failure to grant a continuance would deny counsel the
             reasonable time necessary for effective preparation, taking into account
             the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: October 8, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
